          Case 3:17-cv-00089-KRG Document 116 Filed 01/15/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ANGELA HYMAN                                :
                         Plaintiff           :
                                             : CIVIL ACTION
          v.                                 :
                                             :
 BRYAN DEVLIN,                               :
                         Defendant           : No. 3:17-cv-00089-KRG
                                             ::



                          PLAINTIFF’S DESIGNATION OF
                   DISCOVERY EXCERPTS TO BE OFFERED AT TRIAL

    I.         DEPOSITIONS

         Plaintiff Angela Hyman hereby designates the following portions of deposition transcripts

to be used in her case-in-chief at trial:

         A. Shyree Johnson – Video Deposition

 Transcript pages:                                Video time stamp:

 5:8-5:18                                         13:47:18-13:47:44

 8:4-12:9                                         13:49:32-13:54:30

 17:21-35:20                                      14:01:16-14:23:19

 36:10-44:9                                       14:24:00-14:34:55

 46:4-48:4                                        14:37:02-14:39:16

 50:15-51:17                                      14:42:08-14:43:07

 52:13-58:9                                       14:43:49-14:50:03

 59:10-68:12                                      14:51:47-15:04:35

 69:23-72:1                                       15:05:48-15:09:02
          Case 3:17-cv-00089-KRG Document 116 Filed 01/15/19 Page 2 of 3



         B. Other Depositions

         Plaintiff reserves the right to use the following depositions taken in this manner for

impeachment or other purposes allowed by the Rules:

        Bryan Devlin

        Michael Morris

        Elmer Hertzog

        Brian Black

        Jeffrey Brunner

        Angela Hyman

   II.      WRITTEN DISCOVERY EXERPTS

         Plaintiff Angela Hyman hereby designates the following portions of written discovery

responses she may use in her case-in-chief at trial:

         A. Bryan Devlin Interrogatory Responses #1, 2, 3, 4, 6, 7, 9, 17

         B. Bryan Devlin Request for Production Responses #1, 5, 9

         C. Michael Morris Interrogatory Responses #1, 2, 3, 4, 6, 7, 9, 17

         D. Michael Morris Request for Production Responses #1, 5, 9

         E. Commonwealth Defendants’ Initial Rule 26(a) Disclosures

                                                             Respectfully submitted:


Dated: 1/15/2019                                             /s/ Andrew M. Milz_________
                                                             Andrew M. Milz, Esquire
                                                             FLITTER MILZ, P.C.
                                                             450 N. Narberth Avenue, Suite 101
                                                             Narberth, PA 19072
                                                             (610) 822-0782
                                                             amilz@consumerslaw.com
                                                             Attorneys for Plaintiff



                                                 2
        Case 3:17-cv-00089-KRG Document 116 Filed 01/15/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date, I have electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which sent notification of such filing to:

       J. Eric Barchiesi, Esquire
       Deputy Attorney General
       OFFICE OF ATTORNEY GENERAL
       6th Floor, Manor Complex
       564 Forbes Avenue
       Pittsburgh, PA 15219
       (412) 565-3573
       jbarchiesi@attorneygeneral.gov
       Attorney for Defendant



Date: 1/15/2019                                       /s/ Andrew M. Milz
                                                      ANDREW M. MILZ, ESQUIRE
                                                      Attorney for Plaintiff




                                                 3
